DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-19 are allowed
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a first insulating layer is disposed on at least one surface of the body, and a second insulating layer is disposed on at least another surface opposing the one surface of the body, and 
the first insulating layer has one end portion extending between the end portion of the first coil and the first external electrode in a direction perpendicular to the thickness direction, and the second insulating layer has one end portion extending between the end portion of the second coil and the second external electrode in the direction perpendicular to the thickness direction.  
Claim 17 recites, inter alia, DB1/ 131546939.14Application No. 16/365,093a first insulating layer is disposed on at least one surface of the body, and a second insulating layer is disposed on at least another surface opposing the one surface of the body, and 
the first insulating layer has one end portion extending between the end portion of the first coil and the first external electrode in a direction perpendicular to the thickness direction, and the second insulating layer has one end portion extending between the end portion of the second coil and the second external electrode in the direction perpendicular to the thickness direction.
The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837